Case:17-15526-CDP Doc#:124 Filed:06/26/19           Entered:06/26/19 10:15:25 Page1 of 2




                     UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF COLORADO

 In re:                                     )   Chapter 7
 ROBERT JOSEPH BOWERS                       )   Case No.: 17-15526 CDP
                                            )
        Debtor.                             )


                  MOTION TO PARTIALLY AVOID JUDICIAL LIEN


        COME NOW the Debtor, Robert Bowers, by and through her attorneys, Berken
 Cloyes PC, and hereby submits this Motion to Avoid Judicial Lien, and as grounds
 thereof, states as follows:

    1. The Debtor filed a voluntary petition for relief under Chapter 7 of the Bankruptcy
       Code on June 14, 2017.

    2. Pursuant to 28 U.S.C. §1334, this Court has jurisdiction over this motion. This
       motion is filed pursuant to 11 U.S.C. §522(f) to avoid and cancel a judicial lien
       encumbering the residential real property of Debtors, located at 1501 Stover
       Street, Ft. Collins, CO 80524, in Larimer County, Colorado (“Property”). Said
       judicial lien is held by the following creditor:

              Creditor                 Amount of           Date             Reception
                                         Claim           Recorded            Number
 Bank of the West                      $304,829.48       1/20/2017          217007798

    3. Pursuant to 11 U.S.C. §522(d)(1), and C.R.S. §13-54-107, C.R.S. 38-41-201 and
       C.R.S. 38-41-202, the Movants have claimed such residential property as exempt,
       and have no equity in excess of the consensual liens and their homestead
       exemption.

    4. Said claim is a judicial lien within the purview of 11 U.S.C. § 522(f)(1) and impairs
       Debtor’s aforesaid exemptions within the meaning of 11 U.S.C. § 522(f). As listed
       in the Chapter 7 Schedules, the value of Debtor’s interest in his primary residence
       at the time of the filing is/was approximately $275,000.00, based upon
       comparable values in the neighborhood. Consensual liens encumbering the
       subject property include a first mortgage of $95,401.00, owed to Bank of
       America, and a Home Equity Line of Credit in second position of approximately
       $52,820.00, owed to Bank of America (Bank of America statements attached
       hereto as exhibits, respectively).

    5. That accordingly, said judicial lien impairs the Debtor’s exemption inasmuch as
       the sum of the consensual and judicial liens, as well as the exemption amount
       allowed per the relevant Colorado statutes set forth above, exceed the value that
Case:17-15526-CDP Doc#:124 Filed:06/26/19         Entered:06/26/19 10:15:25 Page2 of 2




       the Debtors’ interest would have been but for the existence of the lien. The
       subject real estate is valued at $275,000.00. The consensual liens total
       $148,221.00, leaving $126,779.00. Debtor claimed a $105,000 homestead
       exemption, for which no objection was filed. As such, there is approximately
       $21,779.00 of non-exempt equity for the above judgment lien to attach.

         WHEREFORE, Debtor/Movant respectfully requests that this Court issue an
 order against the aforementioned Creditor, avoiding and canceling the exempt portion
 of the judicial lien recorded against the above-mentioned property, and for other and
 further relief as this Court may deem to be just and proper.


 Dated: June 26, 2019                    By:   /s/ Sean Cloyes
                                               Sean Cloyes, 33381
                                               Berken Cloyes PC
                                               1159 Delaware Street
                                               Denver, Colorado 80204
                                               (303) 623-4357
                                               sean@berkencloyes.com
